Citation Nr: 1126643	
Decision Date: 07/15/11    Archive Date: 07/21/11

DOCKET NO.  07-03 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for right thumb fracture residuals with degenerative arthritis.

2.  Entitlement to service connection for degenerative arthritis of the lumbosacral spine.

3.  Entitlement to service connection for chronic adjustment disorder with mixed anxiety and depressed mood as secondary to degenerative arthritis of the low back.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel


INTRODUCTION

The Veteran served on active duty from October 1961 to August 1965.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the RO in Boston, Massachusetts, which granted service connection for right thumb fracture residuals, assigning an initial, noncompensable disability rating, and denied service connection for degenerative arthritis of the lumbosacral spine.  The claim for service connection for chronic adjustment disorder with mixed anxiety and depressed mood arises from a September 2007 rating decision.

The Veteran testified before the undersigned at a December 2007 hearing at the RO.  A transcript has been associated with the file.

The Board remanded this case in September 2008.  It returns now for appellate consideration.

During the pendency of the appeal, an increased evaluation from noncompensable to 10 percent was granted for right thumb fracture residuals effective on the date of service connection by an April 2010 rating decision.  On a claim for an original or increased rating, the appellant will generally be presumed to be seeking the maximum benefit allowed by law or regulations, and it follows that such a claim remains in controversy where less than the maximum benefit is allowed.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Where a claimant has filed a notice of disagreement as to a RO decision assigning a particular rating, a subsequent RO decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the appeal.  Id.  

The issue of service connection for chronic adjustment disorder with mixed anxiety and depressed mood is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's right thumb fracture residuals have been manifested by retained range of motion of right thumb pad touching all fingertips of the right hand, no ankylosis, with additional limitation of function on repetitive use.

2.  The schedular rating for the right thumb fracture residuals is adequate.

3.  The Veteran's current degenerative arthritis of the lumbosacral spine is not related to any incident of service, to include falling from a telephone pole.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation greater than 10 percent for right thumb fracture residuals are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5228 (2010).

2.  The Veteran's degenerative arthritis of the lumbosacral spine was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folders.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claims for an increased rating and service connection.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010).  The United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

A claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 5103(a).  Compliance with the first Quartuccio element requires notice of these five elements in initial ratings cases.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2006).  Thus, both claims must have received similar notice.

Prior to initial adjudication of the Veteran's claims, a letter dated in March 2006 fully satisfied the duty to notify provisions, except notice of the degree of disability and effective dates under Dingess.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  

In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service- connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Goodwin v. Peake, 22 Vet. App. 128, 136 (2008); Dingess, 19 Vet. App. at 484.  Further, the Veteran has neither alleged nor demonstrated that he has been prejudiced by defective VCAA notice.  Goodwin, 22 Vet. App. at 136; Dunlap, 21 Vet. App. at 119.  Regarding the disability rating, VA requested and obtained all information from the Veteran to support his claim and granted service connection.  There is no indication any other evidence exists to support a higher disability rating.  Any VCAA compliance error is non-prejudicial.

Furthermore, the claim for service connection for a low back disability has been denied, as discussed below.  The degree of disability and effective dates are "downstream" elements that are only relevant if service connection is granted.  As service connection has been denied, the notice regarding the degree of disability and effective date elements is moot.  There is no prejudicial error to the Veteran.  See Dingess.  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2010).  The RO provided the Veteran an appropriate VA examination in 2010.  The Veteran has not reported receiving any recent treatment specifically for this condition (instead he reported not seeking medical care for the condition at his May 2006 and February 2010 VA examinations), and there are no records suggesting an increase in disability has occurred as compared to the 2010 VA examination findings.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disorder since he was last examined.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  The 2010 VA examination report is thorough and addresses the diagnostic criteria, as discussed below.  The examination in this case is adequate upon which to base a decision.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  An examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board concludes an examination is not needed in this case because the only evidence indicating the Veteran "suffered an event, injury or disease in service" is his own lay statements.  The Veteran reports a fall from a telephone pole as the inservice event which he contends caused his present disability.  His separation from service physical examination found no disorders of the spine.  No disability was present for decades.  The Veteran has submitted an April 2005 private evaluation, which finds that the Veteran's claimed disability is more likely age appropriate, not the result of a particular remote injury.  Given that his separation from service examination showed no disability and that his currently diagnosed disability has been determined to be age appropriate, the Board concludes that there is enough competent medical evidence to proceed on the claim.  An examination is not required.  See McLendon, supra.  

The Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board remanded this case in September 2008 for several actions.  The Board instructed that any outstanding records from the medical facilities at Fort Lee and Seymour Johnson Air Force Base between April 1962 and July 1964.  The Fort Lee facility responded by indicating that they did not have records dating back that far.  The Seymour Johnson facility responded, indicating that they had no relevant records.  The Board finds that the instruction has been completed in full.  The Board also instructed that a VA examination be provided to the Veteran if confirmation of his alleged inservice back disability was received from either Fort Lee or Seymour Johnson.  No confirmation was received; therefore, the Veteran was not sent for a VA examination.  The Board finds that this was appropriate under the instructions.  Finally, the Board instructed that the Veteran be sent for a VA examination to assess the current level of disability for the right thumb fracture residuals claim.  The VA examination occurred in February 2010.  That examination report is adequate for ratings purposes, as discussed above.  The Board finds that all the September 2008 remand instructions have been complied with in full.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II. Increased Ratings

The Veteran contends that he is entitled to a rating in excess of 10 percent for his right thumb fracture residuals.  For the reasons that follow, the Board concludes that an increased rating is not warranted.

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2010).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2010). 

The Veteran's right thumb fracture residuals have been rated as 10 percent disabling under Diagnostic Code (DC) 5228, for limitation of motion.  

A noncompensable rating is warranted when there is limitation of motion of the thumb demonstrated by a gap of less than one inch (2.5 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  38 C.F.R. § 4.71a, DC 5228.  A 10 percent evaluation is warranted for limitation of motion of the thumb with a gap of one to two inches (2.5 to 5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers, and a maximum 20 percent evaluation is warranted for limitation of motion of the thumb with a gap of more than two inches (5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  Id.  

The Veteran submitted a March 2005 letter from one private physician to another concerning his right thumb fracture residuals.  The Veteran complained of some minimal pain associated with the thumb.  The Veteran was concerned about "disability" with regards to the right thumb.  The Veteran had excellent range of motion of his wrist and fingers.  The Veteran had obvious CMC joint arthritis.  The Veteran's grip strength was 100/100 bilaterally.  Pinch strength was 28/28 bilaterally.  The Veteran had some crepitus around the CMC joint.  The Veteran was nontender at the first dorsal compartment.  He had no evidence of any MP joint hyperextension.  He had no evidence of any trigger thumb.  There was also some minimal STT joint arthritis.  

The Veteran was initially seen for a VA examination in May 2006.  The Veteran reported that he did not have a problem with the right thumb until a few years prior.  The Veteran experienced intermittent right thumb pain, averaging once a month.  The Veteran reported the pain was triggered by writing or holding any objects for a prolonged period of time.  He said that the discomfort was relieved when he massages and stretches his right thumb.  The Veteran was found to be right handed.  The x-ray examination was interpreted to show mild degenerative arthritis.  The Board notes that the physical examination portion of the report repeatedly refers to the left thumb.  Given the context, the Board concludes that this was a mistake and that the examination was of the right thumb.  The Veteran had normal range of motion in the wrist.  He could approximate the tips of the fingers to the transverse crease of the palm.  The Veteran could oppose the left thumb tip and pad to the other four fingers.  The Veteran had normal hand strength and normal range in the thumb.  The examiner noted that the only objective evidence of the disability was the positive radiographic findings and the only subjective evidence of the disability was pain.  

The Veteran also filed a May 2006 statement, indicating that he had lost some movement in his right thumb and that it caused him pain often.  The Veteran's September 2006 Notice of Disagreement is similar, but also states that the full use of his hand is necessary for his job.  He indicated that the lost movement and pain made his job difficult.  

The Veteran testified before the undersigned in December 2007.  The Veteran described the right thumb disability as like having a sprain in his wrist all the time.  The Veteran indicated that it was like a dull pain most of the time.  He also reported sharp, stabbing pain.  He indicated that he could no longer do pushups with his hands flat on the floor.  The Veteran stated that the hand would stiffen or lock up.  The Veteran also reported fatiguability.  The Veteran reported leaving his job because the right hand had become too painful.  

The Veteran underwent another VA examination in February 2010 following the Board's remand.  The Veteran was found to be right hand dominant.  The Veteran reported that the right hand locked up when he was involved in tasks of dexterity.  The Veteran reported using his left hand for some tasks, but the same locking would occur with the left hand as well.  The Veteran had no gap between the right thumb pad and the fingers.  There was objective evidence of pain following repetitive motion with the right thumb.  The Veteran did not have additional limitation of motion following repetition.  

Under the assigned DC, the criteria for a rating in excess of 10 percent are not met.  The Veteran has no gap on any examination between the right thumb pad and the fingers.  While the Veteran has reported limitation of motion, his does not rise to a compensable level under DC 5228.  

In the present case, it should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  The Veteran has complained of pain, weakness, fatiguability, stiffness and locking.  The Veteran has been awarded a 10 percent, a minimum compensable rating for limitation of motion.  The Board finds that a rating under the DeLuca provisions has been awarded already and that a further grant would constitute pyramiding.  

The Board has considered the application of other Diagnostic Codes.  Under DC 5224, a 10 percent evaluation is warranted for favorable ankylosis, and a 20 percent evaluation is warranted for unfavorable ankylosis of the thumb, either hand. 38 C.F.R. § 4.71a, DC 5224.  As mentioned by the above evidence, the right thumb is not ankylosed.  The Veteran complained of limitation of motion in his right wrist.  Limitation of wrist motion is rated under DC 5215, which provides for a 10 percent rating for limitation of motion of the wrist where dorsiflexion is less than 15 degrees or where palmar flexion is limited in line with forearm.  38 C.F.R. § 4.71a, DC 5215.  The Veteran has no objective evidence of restricted movement in the wrist in the May 2006 or February 2010 VA examination reports.  The Veteran already receives a 10 percent rating.  To the extent that the Veteran has complaints such as pain, weakness, limitation of motion beyond that which appears on range of motion testing, that has been compensated under the DeLuca provisions discussed above.  A further grant would constitute pyramiding.  

When degenerative arthritis is established by x-ray findings, it will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (DC 5200 etc.).  38 C.F.R. § 4.71a, DC 5003.  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  In the absence of limitation of motion, a 20 percent rating is assigned when there is x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations; while a 10 percent rating is assigned when x- ray evidence shows of involvement of 2 or more major joints or 2 or more minor joint groups.  Id.  The Veteran has degenerative arthritis shown on x-ray.  He also has noncompensable limitation of motion of the specific joint involved.  The Veteran does have objective findings of painful motion.  The Board notes that these findings of painful motion were the basis for the grant of 10 percent under the DeLuca criteria.  As such, a second grant would constitute pyramiding.  

The Board finds that the assignment of DC 5228 and the rating of 10 percent are appropriate to facts.  The rating schedule does not provide a different set of criteria that more nearly approximates the Veteran's disability and allows for assignment of a higher rating.  The claim for an increased rating for right thumb fracture residuals must be denied on a schedular basis.  

The Board has also considered whether a referral for extraschedular rating is warranted.  See Thun v. Peake, 22 Vet.App. 111, 115 (2008).  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet.App. 57, 60 (1993) (a threshold finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate is required for extraschedular consideration referral).  

The schedular evaluation for the Veteran's right thumb fracture residuals disability is not inadequate.  The Veteran has complained that the right thumb fracture residuals produce lost movement, pain, weakness, fatiguability, stiffness and locking, which interfere with his employment.  The Board notes, however, that these symptoms are contemplated by the ratings criteria and the DeLuca provisions.  It does not appear that the Veteran has an "exceptional or unusual" disability; he merely disagrees with the assigned evaluation for his level of impairment.  In other words, he does not have any symptoms from his service-connected disorder that are unusual or are different from those contemplated by the schedular criteria.  The available schedular evaluations for that service-connected disability are adequate.  Referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.  Further inquiry into extraschedular consideration is moot.  See Thun, supra.  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that, once a Veteran submits evidence of a medical disability, makes a claim for the highest rating possible, and submits evidence of unemployability, VA must consider entitlement to a total disability rating based on individual unemployability (TDIU).  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  A request for TDIU is not a separate claim for benefits but, rather (when a disability upon which entitlement to TDIU is based has already been found to be service connected), is part of a claim for increased compensation.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  The evidence in the instant case does not raise a claim for unemployability solely due to the right thumb disability.  The Veteran testified that he left his job due to the right thumb impairment.  The February 2010 VA examination report also indicates that the right thumb disability would prevent his work as an electrical technician.  This is not comparable to evidence of unemployability.  The Veteran has not testified that he cannot work in any capacity, but that he left his chosen profession.  Similarly, the VA examination report does not indicate that he cannot pursue alternative employment.  The Board finds that unemployability was not raised on the record and needs not be considered here.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, i.e., the rating may be "staged."  Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board has considered the possibility of staged ratings.  The Board, however, concludes that the criteria for a rating in excess of 10 percent have at no time been met.  Accordingly, staged ratings are inapplicable.  See id.  

As such, the Board finds that the preponderance of the evidence is against the Veteran's increased rating claim.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

III. Service Connection

The Veteran contends that he has a low back disability as a result of falling off a pole during service.  For the reasons that follow, the Board concludes that service connection is not warranted.  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be (1) competent and credible evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent and credible evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

The Veteran was evaluated for a low back disability at his May 2006 VA examination.  He was found to have degenerative arthritis by x-ray study.  No other objective findings were noted.  The element of a current disability is established.

The Veteran reported that he has had back pain since a fall during service.  The Veteran reported falling off a telephone pole while assigned to the 632 Radar Squadron in Roanoke Rapids, North Carolina.  The Veteran reported in a May 2006 statement that his left lower back was injured as was his right great toe.  The Veteran reported seeking medical treatment, either at Fort Lee, Virginia, or Seymour Johnson AFB.  

While the Veteran reports seeking treatment, no records of any such treatment appear in his service treatment records.  The Board has remanded the case to ensure no other source of such records is available.  The Veteran did seek treatment in January 1964 for weakness and nausea.  He was noted to have generalized aching of the legs and back.  The Veteran taken off duty for two days and provided other treatment.  There is no notation of a low back disability or disorder at that time.  The Veteran separated from service in August 1965.  He was provided a physical examination at that time.  There are no findings of a spinal or musculoskeletal disability at that time.  The Veteran reported other prior medical history, but not the fall, nor chronic low back pain.  

Records from an October 1965 motor vehicle accident have been associated with the claims file.  The Veteran crashed his car about two months after separation from service.  During the extensive physical workup, no low back complaints, treatment or diagnoses were recorded.  

The Veteran's private treatment history spans from 1994 to 2002.  These records provide limited information regarding low back pain.  The Veteran was seen for right biceps pain in January 1995.  At that time, a notation of the left side of back was made, without further information as to what the problem was or where it was located.  The Veteran reported two prior motor vehicle accidents at that time, in 1976 and 1984.  He also completed a report of medical history on which he endorsed occasional bursitis and frequent neck pain or stiffness.  The Veteran did not endorse low back pain.  The Veteran reported recurrent lumbar discomfort with numbness of the left quadriceps in March 1996.  The Veteran reported a past history of a motor vehicle accident about twelve years prior.  The doctor questioned whether the Veteran had a ruptured disc.  Radiographic studies showed minimal arthritic changes of the facet joints bilaterally at L4-5 and on the right at L5-S1.  There was mild disc bulging at L3-4 extending slightly more prominently to the right.  A definite disc herniation was not identified.  The study was otherwise unremarkable.  The Veteran returned in May 1996.  His back was good at that time.  

The Veteran submitted an authorized release form in May 2006 regarding records from a Dr. M.S.  He indicated that he had sought treatment in 1985 after an auto accident.  The Veteran reported that the doctor told him that he had old damage to his back and that the auto accident caused it to act up.  The Veteran confirmed that no records were available.

The Veteran sought a private opinion regarding his low back pain in April 2005.  The doctor who evaluated the Veteran is listed as a specialist in spinal disorders.  The Veteran provided a similar history as to the one he provided during his testimony before the undersigned.  He reported the fall from the telephone pole during service, episodic discomfort in the lumbar region.  The Veteran stated that the symptoms do not bother him on a constant basis.  The Veteran denied any lower extremity radiating symptoms.  The Veteran denied any distal sensory symptoms.  He denied gait difficulty or that the symptoms limited his activities.  The Veteran denied using any specific oral pain or anti-inflammatory medications.   The Veteran's medical records were reviewed.  The Board notes that the content of the Veteran's medical records available to the doctor is not clear.  Given that the Veteran's report of medical history is consistent with what he has provided to VA and that his service treatment records contain no record of the incident in question, the Board finds that review of the private medical records is tantamount to review of the claims file.  The doctor provided a thorough physical examination of orthopedic, neurological and vascular systems of the low back and lower extremities.  The doctor reviewed the radiographic studies available.  The doctor found that the Veteran had episodic low back pain most likely consistent with some age appropriate spondylotic changes.  The doctor indicated to the Veteran that, given the minimal level of discomfort and lack of radicular symptoms, no specific interventions were recommended.

The Veteran also discussed his low back claim at the May 2006 VA examination.  The report indicates that the examiner could not detect the disability except by x-ray studies.  The Veteran provided a similar history as that provided in April 2005 and at his hearing before the undersigned.  The examiner did not offer a nexus opinion.  

With respect to the Veteran's contentions that he has experienced low back pain since service, the Board observes that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology).  The Board acknowledges that the Veteran is competent to give evidence about what he experiences.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to diagnose any medical disorder or render an opinion as to the cause or etiology of any current disorder because he does not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).

The evidence in favor of the Veteran's claim consists entirely of his statements.  The Veteran is competent and credible to report a fall during service.  The mere fact that a fall occurred does not mean that there is resultant chronic disability.  The Veteran is also competent and credible to report recurrent low back pain or discomfort following the fall.  However, pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  The Board also notes that the Veteran's account of what Dr. M.S. told him is too vague to constitute nexus evidence.  As discussed, the 1984 motor vehicle accident was not the Veteran's first, but the third of record.  Further, if the 1984 accident caused earlier damage to become aggravated, that damage could have been acquired anytime in the nineteen years between separation and the 1984 motor vehicle accident.  This statement is too vague to relate a current disability to service.  

No disorders of the spine were noted at separation in August 1965, even after time between the alleged fall, sometime between 1962 and 1964, had elapsed for the Veteran to notice recurrent low back pain.  There was no mention of spinal problems in October 1965, even though the Veteran underwent a thorough physical examination following a motor vehicle accident.  The Veteran went decades without seeking specific treatment for his back.  When completing a report of medical history in 1995, the Veteran did not report low back pain occasionally or frequently despite being asked directly to provide such a history.  When the Veteran did report back pain in 1996, the relevant prior history related to a 1984 motor vehicle accident.  Even in 2005, forty years after separation from service, his symptoms were considered minimal.  The 2006 VA examination report could only identify the disability by x-ray.  The April 2005 opinion from a spinal disorder specialist concluding that the Veteran's current problems were consistent with age weighs heavily against his claim.  The evidence shows that the Veteran has subjectively experienced low back pain on an episodic basis so infrequent that he fails to report it except in the context of this claim for benefits.  The Board finds that the preponderance of the evidence is against a finding that the Veteran has a current disability of the lumbosacral spine related to any incident of service, to include a fall from a telephone pole.  Service connection must be denied on a direct basis.  See Hickson.  

Where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and osteoarthritis becomes manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  The Veteran's arthritis was not shown to be manifest until the 1996 CT scan, more than thirty years after separation from service.  The preponderance of the evidence is against a finding that the Veteran's arthritis was manifest, much less manifest to a compensable degree, within one year of separation from service in 1965.  

As such, the Board finds that the preponderance of the evidence is against the Veteran's service connection claim.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to an initial rating in excess of 10 percent for right thumb fracture residuals with degenerative arthritis is denied.

Entitlement to service connection for degenerative arthritis of the lumbosacral spine is denied.


REMAND

The Veteran requested a personal hearing before a Member of the Board at the RO in his February 2008 Form 9 for the issue of service connection for a chronic adjustment disorder with mixed anxiety and depressed mood.  The Veteran was not scheduled for a hearing.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before a Veterans Law Judge at the RO, and notify him of the scheduled hearing at the latest address of record.  This hearing is to be scheduled in accordance with applicable law.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


